UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November17, 2011 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 66-0323724 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 South River Road Des Plaines, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01—Regulation FD Disclosure. On November17, 2011, Schawk, Inc. (the “Company”) made available an updated investor presentation.The presentation may be accessed from the Company’s website (www.schawk.com) under “Investors” and then “Presentations.” The information contained in the presentation shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities under that Section. Furthermore, the information contained in the presentation shall not be deemed to be incorporated by reference into the filings of the Company under the Securities Act of 1933, as amended.This report will not be deemed a determination or an admission as to the materiality of any information in the presentation that is required to be disclosed solely by RegulationFD.The information in the presentation may only be accurate as of the date thereof and is subject to change.The Company does not assume any obligation to update the information contained in the presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November17, 2011 SCHAWK, INC. By: /s/Timothy J. Cunningham Name:Timothy J. Cunningham Title:Chief Financial Officer
